Citation Nr: 0214761	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-03 618A	)	DATE
	)
	)


THE ISSUE

Whether a July 1986 decision of the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous in not 
granting an appeal for service connection for a skin 
disorder.


REPRESENTATION

Moving party represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to herein as "moving party") had 
active duty from December 1971 to August 1975.  

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error (CUE) in a July 
1986 decision of the Board, which denied an appeal for 
service connection for a skin disorder.  The moving party 
moved the Board to find that the July 1986 Board decision was 
clearly and unmistakably erroneous.  A motion for review on 
the basis of CUE in prior Board decisions was received from 
the moving party's representative in May 2002.  The May 2002 
written submission by the representative specifically alleged 
CUE in the July 1986 Board decision.  See 
38 C.F.R. § 20.1400(a) (2002).  


FINDINGS OF FACT

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to motions for 
revision or reversal on the basis of CUE in prior Board 
decisions.  

2.  The July 1986 Board decision undebatably erred in its 
conclusion that service connection for folliculitis barbae 
was not warranted: by its finding that the veteran's history 
of pre-service symptomatology of skin rash constituted a 
notation of preexisting disability of folliculitis barbae at 
service entrance, and by its finding that the veteran's 
pseudofolliculitis barbae first diagnosed in service was a 
congenital or developmental disorder, the Board undebatably 
erred in its failure to apply the statutory and regulatory 
presumption of sound condition at service entrance extant at 
that time; the Board undebatably erred by failing to consider 
lay evidence extant at that time of continuity of post-
service symptomatology of folliculitis barbae, and failed to 
apply the law and regulations pertaining to direct service 
connection; but for the errors, the outcome of the claim 
would have been a grant of the appeal for service connection 
for folliculitis barbae. 

3.  The July 1986 Board decision that denied an appeal of 
entitlement to service connection for a skin disorder (other 
than folliculitis barbae) was adequately supported by the 
evidence then of record and was not undebatably erroneous; 
the record does not demonstrate that the correct facts, as 
they were known in July 1986, were not before the Board in 
July 1986; while the Board incorrectly applied statutory or 
regulatory provisions in its determination that a February 
1982 rating decision was final so as to require new and 
material evidence to reopen a claim for service connection 
for a skin disorder (other than pseudofolliculitis barbae), 
the outcome of the claim would not have been manifestly 
different but for the error. 


CONCLUSION OF LAW

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to motions for 
revision or reversal on the basis of CUE in prior Board 
decisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
Supp. 2002); 
38 C.F.R. §§ 20.1402, 20.1403(b) (2001); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001). 

2.  The July 1986 Board decision to deny an appeal for 
service connection for folliculitis barbae is clearly and 
unmistakably erroneous, warranting reversal of the decision 
and a grant of service connection for folliculitis barbae.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2002).

3.  The Board's July 1986 decision to deny the appeal for 
service connection for a skin disorder (other than 
folliculitis barbae) is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to notify and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, however, do not apply 
to motions for CUE in previous Board decisions.  See Livesay, 
15 Vet. App. 178-79. 

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board by the veteran's representative in May 2002. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

In a July 1986 decision, the Board entered the following 
pertinent findings of fact: in-service skin rashes were acute 
and transitory and resolved without residual disability; and 
pseudofolliculitis barbae was a congenital or developmental 
disorder and underwent no increase in severity during 
service.  The July 1986 Board decision also entered the 
erroneous finding of fact that an unappealed February 1982 
rating decision was a final rating decision.  The July 1986 
Board decision entered the conclusions of law that the 
veteran did not have a chronic skin disorder that was the 
result of disease or injury incurred in or aggravated by 
active service, and that pseudofolliculitis barbae was a 
congenital or developmental disorder that was not aggravated 
by active service.  The July 1986 Board decision then entered 
the erroneous conclusion of law that an unappealed February 
1982 rating decision was a final decision and a new factual 
basis to warrant the grant of service connection for a 
chronic skin disorder and/or pseudofolliculitis barbae had 
not been established.  The July 1986 Board decision then 
denied the appeal for service connection for a skin disorder.    

In a May 2002 brief in support of appellant's motion, the 
moving party's representative contends that the July 1986 
Board decision was clearly and unmistakably erroneous because 
it improperly applied the standards of soundness and 
aggravation with regard to its finding of preexisting skin 
disorder.  The representative specifically contends that the 
veteran's history of a previous skin disorder presented at 
the service entrance examination did not constitute a 
notation of disability at service entrance; likewise, he 
contends that a skin disability was not "noted" at service 
entrance because the service entrance physical examination 
was negative for a skin disability.  The representative 
contends that, as a skin disability was not noted at service 
entrance, the presumption of sound condition at service 
entrance attached.  

The representative contends that the July 1986 Board decision 
failed to overcome this presumption with clear and 
unmistakable evidence that the disability preexisted service.  
He contends that the Board's determination that a skin 
disorder was "developmental" constituted an unsubstantiated 
medical opinion by the Board, and did not otherwise 
constitute clear and unmistakable evidence to rebut the 
presumption of soundness. 

The representative also contends that, even if the 
presumption of soundness attached and was rebutted, at the 
time of the July 1986 Board decision there was evidence of 
record to demonstrate in-service aggravation of any 
preexisting skin disorder.  He specifically points to in-
service diagnosis and treatment for pseudofolliculitis barbae 
in October 1972, January 1974, and May 1975.  

The moving party further contends that VA examinations were 
inadequate.  With regard to the moving party's contention 
that VA examinations were inadequate or that further 
examination should have been conducted, the Board finds that 
VA's failure to fulfill the duty to assist, including in the 
provision of a VA examination, does not constitute CUE.  
38 C.F.R. § 20.1403(d).  

After a review of the evidence of record at the time of the 
July 1986 Board decision, the Board now finds that the July 
1986 Board decision undebatably erred in its conclusion that 
service connection for pseudofolliculitis barbae was not 
warranted.  In its July 1986 decision, by its finding that 
the veteran's history presented at the service entrance 
examination of pre-service symptomatology of skin rash 
constituted a notation of preexisting disability of 
pseudofolliculitis barbae at service entrance, the Board 
incorrectly failed to apply the statutory (38 U.S.C. § 1111) 
and regulatory (38 C.F.R. § 3.304(a)) presumption of sound 
condition at service entrance extant at that time.  As 
indicated by the moving party's representative, the veteran's 
history of a previous skin disorder presented at the service 
entrance examination did not constitute a notation of 
disability at service entrance because a veteran's pre-
service history alone, without independent medical evidence 
in the record of a preexisting disability, does not 
constitute evidence of a medically diagnosed disability prior 
to service.  The lay veteran's history does not constitute 
medical evidence of preexisting disability of a skin rash.  
See Crowe v. Brown, 
7 Vet. App. 238 (1994).   The evidence shows that a skin 
disability was not otherwise "noted" by the examiner at the 
service entrance examination; the service entrance physical 
examination was negative for a skin disorder.  In its July 
1986 decision, in its determination that pseudofolliculitis 
barbae preexisted service entrance, the Board erred with 
regard to the aspect of the appeal for service connection for 
pseudofolliculitis barbae.  In light of this determination, 
the Board need not reach the moving parties additional 
contention that there was evidence of record in July 1986 to 
demonstrate in-service aggravation of a preexisting skin 
disorder.  

The Board also erred in its July 1986 decision by its finding 
that the veteran's pseudofolliculitis barbae first diagnosed 
in service was a congenital or developmental disorder.  The 
evidence of record extant at the time of the July 1986 Board 
decision does not include medical evidence, including medical 
opinion or medical treatise evidence, to support the Board's 
finding that pseudofolliculitis barbae was a congenital or 
developmental disorder.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board may not substitute its "own 
unsubstantiated medical conclusions" for medical evidence of 
record).  

As a result of the misapplication of the presumption of 
soundness, the Board incorrectly failed to consider lay 
evidence of continuity of post-service symptomatology of 
pseudofolliculitis barbae extant at that time, and failed to 
apply the law and regulations pertaining to direct service 
connection.  The evidence of record in July 1986 included the 
following: the veteran's written indications that a skin rash 
began in service in about May 1972; medical histories 
presented in 1980 of a skin rash of the beard (June 1980) and 
of an eight year history of chronic folliculitis of the head 
and chin (November and December 1980); a history at the 
February 1985 VA examination of folliculitis in the beard 
area since service; a private physician letter from Richard 
Harris, M.D., dated in November 1980, that indicated that the 
veteran had "a long standing problem with recurrent 
folliculitis of the chin"; and the veteran's December 1985 
personal hearing testimony of a 13 year history of a skin 
disorder.  In the July 1986 decision, the Board did not 
provide any reasons or bases as to why this evidence of 
continuity of post-service symptomatology of 
pseudofolliculitis barbae was not credible.   

The Board's failure to consider lay evidence of continuity of 
post-service symptomatology of pseudofolliculitis barbae, or 
to apply the statutory or regulatory provision regarding 
service connection as directly incurred in service, was due 
in part to its erroneous determination that a February 1982 
rating decision was a "final" decision.  The February 1982 
rating decision was not a final decision because in June 1981 
the veteran had entered a notice of disagreement with a 
January 1981 RO rating decision denial of service connection 
for a skin disorder, and a statement of the case had not been 
issued.  The June 1981 RO rating decision erroneously 
concluded that the service medical records did not include 
"diagnosis or treatment for a rash" and erroneously decided 
that a "[s]kin rash [is] not shown by evidence of record."  
The February 1982 rating decision noted the in-service 
diagnoses and treatment for skin disorders in service, and 
concluded that one of the veteran's skin rashes was acute and 
transitory and healed without residuals, while a "shaving 
rash" was not shown to be aggravated by service.  The 
February 1982 rating decision erroneously, if implicitly, 
concluded that the veteran had a preexisting skin disability 
of "shaving rash" or folliculitis barbae.  

The Board's reliance on the February 1982 rating decision as 
a final decision resulted in the Board's erroneous 
application in its July 1986 decision of a new and material 
evidence standard to reopen a previously denied claim - on 
the basis that a preexisting skin disease had not been 
aggravated by service - rather than consideration of the 
veteran's claim for service connection for a skin disorder on 
the merits, including the merit-based consideration of 
whether direct service connection was warranted based on 
demonstrated continuous post-service symptomatology under the 
provisions of 38 C.F.R. § 3.303.  By its erroneous reliance 
on the finality of the February 1982 rating decision, the 
July 1986 Board decision, by considering whether new evidence 
had been presented to reopen a claim that had been denied 
because of an absence of aggravation (impliedly of a 
preexisting skin disability), ignored the veteran's personal 
hearing testimony and reported histories of continuous post-
service symptomatology of a skin disorder since service.  The 
Board in July 1986 essentially failed to consider the 
veteran's claim for direct service connection for 
pseudofolliculitis barbae under the provisions 38 C.F.R. 
§ 3.303.  

By the Board's own erroneous determination, without medical 
evidence, that a skin disability preexisted service, the 
Board failed to consider the provisions for direct service 
connection for pseudofolliculitis barbae on the basis of 
continuous post-service symptomatology of pseudofolliculitis 
barbae.  Had the Board considered the unrebutted and, 
therefore, credible, histories presented by the veteran of 
continuous post-service symptomatology of pseudofolliculitis 
barbae, the manifest result would have been a grant of 
service connection for pseudofolliculitis barbae.  For these 
reasons, the Board finds that the July 1986 Board decision to 
deny an appeal for service connection for a skin disorder is 
clearly and unmistakably erroneous, and must be reversed.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411. 

After a review of the evidence, the Board also finds, 
however, that the July 1986 Board decision to deny an appeal 
of entitlement to service connection for any other skin 
disorder (other than folliculitis barbae) was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.  The record does not demonstrate that, 
with regard to the aspect of the claim for service connection 
for a skin disorder (other than folliculitis barbae), the 
correct facts, as they were known in July 1986, were not 
before the Board in July 1986, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time, such that the outcome of the claim would have been 
manifestly different but for the error.  The Board correctly 
analyzed the claim for service connection for a skin disorder 
(other than folliculitis barbae) on the basis of whether such 
skin disorder had been incurred in service, without reference 
to whether such skin disorder preexisted service.  The Board 
specifically weighed the evidence of in-service incidents of 
a skin disorder against the negative findings at service 
separation examination.  After weighing the evidence, the 
Board concluded that, although the veteran experienced a skin 
disorder (other than folliculitis barbae) in service, this 
was resolved at service separation.  The evidence did not 
otherwise clearly and unmistakably demonstrate that a skin 
disorder (other than folliculitis barbae) was chronic in 
service, or was continuous after service.  

The first evidence of treatment for a skin disorder (other 
than folliculitis barbae) after service was years after 
service separation, in 1980, when the veteran was noted to 
have skin lesions of the chest, back, and leg.  While the 
veteran entered some general testimony and there are medical 
histories of continuous post-service symptomatology, the 
testimony and histories pertained primarily to folliculitis 
barbae rather than any other skin disorder to other parts of 
the body.  The veteran's testimony and the other histories of 
record at best constitute some evidence weighing in the 
veteran's favor, but which would have to weighed against the 
absence of medical treatment or medical evidence of 
symptomatology for such skin disorder after service until 
1980.  Such disagreement as to how the facts were weighed or 
evaluated does not constitute CUE.  38 C.F.R. § 20.1403(d).  

While the July 1986 Board decision's finding of fact and 
conclusion of law that a February 1982 rating decision was a 
"final" decision was erroneous, the result of the claim for 
service connection for a skin disorder (other than 
pseudofolliculitis barbae) would not have been manifestly 
different but for this error.  The July 1986 Board decision 
correctly analyzed this aspect of the service connection 
claim for skin disorders on the basis of whether such skin 
disorder was incurred in service, including whether it was 
chronic in service, or whether medical evidence otherwise 
related such skin disorders to the acute skin rash in 
service.  The July 1986 Board decision in fact noted the in-
service diagnoses and treatment for skin disorders in 
service.  In addition, the July 1986 Board decision's 
conclusion that in-service skin rashes (other than 
pseudofolliculitis barbae) were acute and transitory and 
resolved without residual disability was adequately supported 
by the evidence then of record, namely, a service separation 
examination that was negative for any such disorder and the 
absence of medical evidence of symptoms for years after 
service separation until 1980.  For these reasons, the Board 
finds that the Board's July 1986 decision to deny the appeal 
for service connection for a skin disorder (other than 
folliculitis barbae) is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 20.1400-20.1411.  Consequently, the motion for 
reversal or revision of the July 1986 Board decision to deny 
an appeal for service connection for a skin disorder (other 
than folliculitis barbae) on the grounds of CUE must be 
denied.  
ORDER


The July 1986 Board decision to deny an appeal for service 
connection for folliculitis barbae, having involved CUE, is 
reversed, and service connection for folliculitis barbae is 
granted.

The motion for reversal or revision of the July 1986 Board 
decision to deny an appeal for service connection for a skin 
disorder (other than folliculitis barbae) on the grounds of 
CUE is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


